    Case 2:18-cv-03439-NGG-RLM Document 46 Filed 04/18/19 Page 1 of 6 PageID #: 214

                                                                                                         Office of Genaral (ounseE
e%ffi                                                                                                           Robert T. Reilly
                                                                                                                 General Counsel
A Unia n of P rofession als                                                           Albany                                              F,ler*r   Yerk
                                                                                      lennifer N. Coffey                           Lena M. Ackerman
                                                                                      Associqte   C   eneral Cou nsel       Associote Cenerol Cou nsel
                                                                                      Michael S. Travinski                         lennifer A. Hogan
                                                                                      Associote Generol Counsel             Associote General Counsel



                                                                                  April 18,2019

       Via ECF

      Hon. Joan M. Azrack
      United States District Court Judge
      United States District Court
      Eastern District of New York
      Long Island Courthouse
      100 FederalPlaza
      Central Islip, New York 11722

      Re:        Pellegrino, et al. v. New York State United Teachers, et al.
                 Civ. Case No. l8-cv-03439 (JMAXGRB)
                 Our Case No. 263067-F100

      Dear Judge Azrack:

              This letter is submitted by Defendants New York State United Teachers and United
      Teachers of Northport (collectively "Union Defendants") to inform the Court about legislation
      signed into law on April 12,2019 by Governor Cuomo which affects the state law claims asserted
      in the complaint. Chapter 56 of the Laws of 2019,Part DD, pertinent parts enclosed, added N.Y.
      Civ. Serv. Law $ 215 to the New York Public Employees' Fair Employment Act, N.Y. Civ. Serv.
      Law $$ 200, et seq. ("Taylor Law''), and provides:

                              Agency shop fee deductions:

                              1. Notwithstanding any other law to the contrary, any public
                              employer, any employee organizatiort, the comptroller and the
                              board, or any of their employees or agents, shall not be liable for,
                              and shall have a complete defense to, any claims or actions under
                              the laws of this state for requiring, deducting, receiving, or retaining
                              agency shop fee deductions from public employees, and current or
                              former public employees shall not have standing to pursue these
                              claims or actions, if the fees were permitted or mandated at the time
                              under the laws of this state then in force and paid, through payroll
                              deduction or otherwise, prior to [June 27,2018).

                              2. This section shall apply to claims and actions pending or filed on
                              or after lJune27,2018l.

                                    52 Broodwov' eth F/oor                                        (2t 2) 228-33I2
                                                             i",Xht"'*,[Jr:::f"',,'
                                                   A.ffiliated with   .   AFT   r NEA r AFL-CIO
Case 2:18-cv-03439-NGG-RLM Document 46 Filed 04/18/19 Page 2 of 6 PageID #: 215



               3. The enactment of this section shall not be interpreted to create the
               inference that any relief made unavailable by this section would
               otherwise be available.

         Union Defendants respectfully request that the Court consider N.Y. Civ. Serv. Law $ 215
 in addition to the other defenses asserted in Union Defendants' motion to dismiss the complaint,
 served on January 21,2019. N.Y. Civ. Serv. Law $ 215 makes clear that Plaintiffs do not have
 any claim for repayment of agency fees paid pre-Janus v. Am. Fed. of State" Cnty. and Mun.
 Employees. Council 31. AFL-CIO, 138 S. Ct. 2448 (2018) under New York law.

       Plaintiffs' opposition to Union Defendants' motion to dismiss the complaint is due by April
 22,2019. Piaintiffs' counsel are copied on this letter.

        Thank you for your continued consideration in this matter.

                                                      Respectfully submitted,

                                                      ROBERT T. REILLY

                                              By:      /s/ Michael J. Del Piano
                                                      Michael J. Del Piano
                                                      Of Counsel

 MJD/hs
 Enc.

 cc:    All Counsel by ECF   and E-mail
         Case
New York State   2:18-cv-03439-NGG-RLM
               Assembly | Bill Search and Legislative Document
                                                      Information           46 Filed  04/18/19 Page 3 of 6 PageID #: 216
                                                                                 https://nyassembly.gov/leg/?default_fld=&leg_video=&bn=S01...



          S01506 Summary:
          BILL NO       S01506C

          SAME AS       SAME AS UNI.

          SPONSOR       BUDGET

          COSPNSR

          MLTSPNSR

          Amd Various Laws, generally

          Enacts into law major components of legislation necessary to implement the state education, labor, housing and family
          assistance budget for the 2019-2020 state fiscal year; relates to residency requirements for the purpose of qualifying for
          certain scholarships and financial assistance for higher education; and repeals section 609-a of the education law as added
          by a chapter of the laws of 2019, amending the education law constituting the Jose Peralta New York state DREAM act, as
          proposed by legislative bill numbers S.1250 and A.782 (Part D); relates to the arts capital grants fund (Part F); relates to
          authorizing the housing trust fund corporation to use funds for various housing purposes and for municipal relief to the
          city of Albany (Part G); relates to the initial period of licensure or registration and required inspections, background
          clearances and training for child care providers (Part H); requires criminal history background clearances for persons
          working in residential foster care programs by both the division of criminal justice services and the federal bureau of
          investigation (Part I); relates to residential programs for domestic violence victims (Part J); relates to persons in need
          of supervision (Part K); increases the standards of monthly need for aged, blind and disabled persons living in the
          community (Part L); amends part W of chapter 54 of the laws of 2016, relating to the powers and duties of the commissioner
          of social services relating to the appointment of a temporary operator, relating to the effectiveness thereof (Part M);
          prohibits discrimination based on source of income in housing (Part T); renames the division of veterans' affairs to the
          division of veterans' services, and renames the veterans' affairs commission to the veterans' services commission (Part AA);
          relates to the foster youth college success initiative eligibility requirements (Part BB); authorizes the setting of a
          reduced rate of tuition at the state university of New York, the city university of New York and community colleges for
          certain students participating in dual or concurrent enrollment programs (Part CC); provides that public employers, employee
          organizations, the state comptroller and the public employment relations board shall not be liable for and shall have a
          complete defense to certain claims relating to agency shop fee deductions (Part DD); and authorizes the State University of
          New York at Albany to lease or contract to tenants with interests that are in alignment with the academic and research of
          the mission of the university space in the Emerging Technology and Entrepreneurship Complex (Part EE).


          S01506 Actions:
          BILL NO      S01506C

          01/18/2019   REFERRED TO FINANCE
          02/19/2019   AMEND (T) AND RECOMMIT TO FINANCE
          02/19/2019   PRINT NUMBER 1506A
          03/12/2019   AMEND (T) AND RECOMMIT TO FINANCE
          03/12/2019   PRINT NUMBER 1506B
          03/28/2019   AMEND (T) AND RECOMMIT TO FINANCE
          03/28/2019   PRINT NUMBER 1506C
          03/31/2019   ORDERED TO THIRD READING CAL.358
          03/31/2019   SUBSTITUTED BY A2006C
                       A02006 AMEND=C Budget
                       01/18/2019 referred to ways and means
                       02/19/2019 amend (t) and recommit to ways   and means
                       02/19/2019 print number 2006a
                       03/11/2019 amend (t) and recommit to ways   and means
                       03/11/2019 print number 2006b
                       03/28/2019 amend (t) and recommit to ways   and means
                       03/28/2019 print number 2006c
                       03/31/2019 reported referred to rules
                       03/31/2019 reported
                       03/31/2019 rules report cal.44
                       03/31/2019 ordered to third reading rules   cal.44
                       03/31/2019 passed assembly
                       03/31/2019 delivered to senate
                       03/31/2019 REFERRED TO FINANCE
                       03/31/2019 SUBSTITUTED FOR S1506C
                       03/31/2019 3RD READING CAL.358
                       03/31/2019 PASSED SENATE
                       03/31/2019 RETURNED TO ASSEMBLY
                       04/01/2019 delivered to governor
                       04/12/2019 signed chap.56




1 of 65                                                                                                                      4/18/19, 5:27 AM
         Case
New York State   2:18-cv-03439-NGG-RLM
               Assembly | Bill Search and Legislative Document
                                                      Information      46 Filed  04/18/19 Page 4 of 6 PageID #: 217
                                                                            https://nyassembly.gov/leg/?default_fld=&leg_video=&bn=S01...


          S01506 Text:




                                                STATE OF NEW YORK
                   ________________________________________________________________________

                         S. 1506--C                                         A. 2006--C


                                                SENATE - ASSEMBLY
                                              January 18, 2019
                                                 ___________

                   IN  SENATE -- A BUDGET BILL, submitted by the Governor pursuant to arti-
                     cle seven of the Constitution -- read twice and ordered printed, and
                     when printed to be committed to the Committee on Finance -- committee
                     discharged, bill amended, ordered reprinted as amended and recommitted
                     to said committee -- committee discharged, bill amended, ordered
                     reprinted as amended and recommitted to said committee -- committee
                     discharged, bill amended, ordered reprinted as amended and recommitted
                     to said committee

                   IN ASSEMBLY -- A BUDGET BILL, submitted by the Governor pursuant to
                     article seven of the Constitution -- read once and referred to the
                     Committee on Ways and Means -- committee discharged, bill amended,
                     ordered reprinted as amended and recommitted to said committee --
                     again reported from said committee with amendments, ordered reprinted
                     as amended and recommitted to said committee -- again reported from
                     said committee with amendments, ordered reprinted as amended and
                     recommitted to said committee

                   AN  ACT intentionally omitted (Part A); intentionally omitted (Part B);
                     intentionally omitted (Part C); to amend the education law, in
                     relation to residency requirements for the purpose of qualifying for
                     certain scholarships and financial assistance for higher education;
                     and to repeal certain provisions of the education law relating thereto
                     (Part D); intentionally omitted (Part E); to amend the state finance
                     law, in relation to the arts capital grants fund (Part F); to utilize
                     reserves in the mortgage insurance fund for various housing purposes
                     and for municipal relief to the city of Albany (Part G); to amend the
                     social services law, in relation to the initial period of licensure or
                     registration and required inspections, background clearances and
                     training for child care providers; and to repeal certain provisions of
                     such law relating thereto (Part H); to amend the social services law,
                     in relation to federally required background clearances for persons
                     working in residential foster care programs (Part I); to amend the
                     social services law, in relation to residential programs for domestic
                     violence victims; and repealing certain provisions of such law relat-
                     ing thereto (Part J); to amend the family court act, the social
                     services law and the executive law, in relation to persons in need of
                     supervision; and to repeal certain provisions of the family court act

                    EXPLANATION--Matter in italics (underscored) is new; matter in brackets
                                         [ ] is old law to be omitted.
                                                                              LBD12572-05-9




2 of 65                                                                                                                 4/18/19, 5:27 AM
         Case
New York State   2:18-cv-03439-NGG-RLM
               Assembly | Bill Search and Legislative Document
                                                      Information    46 Filed  04/18/19 Page 5 of 6 PageID #: 218
                                                                          https://nyassembly.gov/leg/?default_fld=&leg_video=&bn=S01...


                 S. 1506--C                         2                          A. 2006--C

                   relating thereto (Part K); to amend the social services law, in
                   relation to increasing the standards of monthly need for aged, blind
                   and disabled persons living in the community (Part L); to amend part W
                   of chapter 54 of the laws of 2016, amending the social services law
                   relating to the powers and duties of the commissioner of social
                   services relating to the appointment of a temporary operator, in
                   relation to the effectiveness thereof (Part M); intentionally omitted
                   (Part N); intentionally omitted (Part O); intentionally omitted (Part
                   P); intentionally omitted (Part Q); intentionally omitted (Part R);
                   intentionally omitted (Part S); to amend the executive law, in
                   relation to preventing discrimination based on lawful source of income
                   in housing (Part T); intentionally omitted (Part U); intentionally
                   omitted (Part V); intentionally omitted (Part W); intentionally omit-
                   ted (Part X); intentionally omitted (Part Y); intentionally omitted
                   (Part Z); to amend the election law, the executive law, the state
                   finance law, the labor law, the vehicle and traffic law, the environ-
                   mental conservation law, the public health law, the general municipal
                   law, the military law, the domestic relations law, the education law,
                   the mental hygiene law, the elder law, the social services law, the
                   not-for-profit corporation law, the real property tax law, the New
                   York state defense emergency act, the administrative code of the city
                   of New York, and the New York city charter, in relation to changing
                   the name of the New York state division of veterans' affairs to the
                   New York state division of veterans' services; and to amend the execu-
                   tive law, in relation to changing the name of the veterans' affairs
                   commission to the veterans' services commission (Part AA); to amend
                   the education law, in relation to the foster youth college success
                   initiative eligibility requirements (Part BB); to amend the education
                   law, in relation to authorizing the setting of a reduced rate of
                   tuition at the state university of New York, the city university of
                   New York and community colleges for certain students participating in
                   dual or concurrent enrollment programs (Part CC); to amend the civil
                   service law, in relation to providing that public employers, employee
                   organizations,   the state comptroller and the public employment
                   relations board shall not be liable for and shall have a complete
                   defense to certain claims relating to agency shop fee deductions (Part
                   DD); and authorizing the state university of New York at Albany to
                   lease or contract with certain tenants for the use of space in the
                   Emerging Technology and Entrepreneurship Complex (Part EE)

                   The People of the State of New York, represented in Senate and Assem-
                 bly, do enact as follows:

             1     Section 1. This act enacts into law major components of legislation
             2   which are necessary to implement the state fiscal plan for the 2019-2020
             3   state fiscal year. Each component is wholly contained within a Part
             4   identified as Parts A through EE. The effective date for each particular
             5   provision contained within such Part is set forth in the last section of
             6   such Part.   Any provision in any section contained within a Part,
             7   including the effective date of the Part, which makes a reference to a
             8   section "of this act", when used in connection with that particular
             9   component, shall be deemed to mean and refer to the corresponding
            10   section of the Part in which it is found. Section three of this act sets
            11   forth the general effective date of this act.




3 of 65                                                                                                               4/18/19, 5:27 AM
         Case
New York State   2:18-cv-03439-NGG-RLM
               Assembly | Bill Search and Legislative Document
                                                      Information    46 Filed  04/18/19 Page 6 of 6 PageID #: 219
                                                                          https://nyassembly.gov/leg/?default_fld=&leg_video=&bn=S01...


                 S. 1506--C                        62                         A. 2006--C

             1   tional services and for which the student may receive both high school
             2   and college credit.
             3     § 2. Section 6303 of the education law is amended by adding a new
             4   subdivision 6 to read as follows:
             5     6. Notwithstanding the provisions of any other general, special or
             6   local law, rule or regulation, each community college, or the entity or
             7   entities responsible for setting tuition at such institution, shall be
             8   authorized to set a reduced rate of tuition and/or fees, or to waive
             9   tuition and/or fees entirely, for students participating in any dual or
            10   concurrent enrollment program with no reduction in other state, local,
            11   or other support for such students earning college credit that such
            12   higher education partner would otherwise be eligible to receive;
            13   provided that, for purposes of this provision, a dual or concurrent
            14   enrollment program shall mean one or more college courses taken by a
            15   high school student through a community college while such student is
            16   still enrolled in high school or boards of cooperative educational
            17   services and for which the student may receive both high school and
            18   college credit.
            19     § 3. Subdivision 7 of section 6206 of the education law is amended by
            20   adding a new paragraph (e) to read as follows:
            21     (e) Notwithstanding the provisions of any other general, special or
            22   local law, rule or regulation, the board of trustees shall be authorized
            23   to set a reduced rate of tuition and/or fees, or to waive tuition and/or
            24   fees entirely, for students participating in any dual or concurrent
            25   enrollment program with no reduction in other state, local, or other
            26   support for such students earning college credit that such higher educa-
            27   tion partner would otherwise be eligible to receive; provided that, for
            28   purposes of this provision, a dual or concurrent enrollment program
            29   shall mean one or more college courses taken by a high school student
            30   through a community college or a senior college of the city university
            31   while such student is still enrolled in high school and for which the
            32   student may receive both high school and college credit.
            33     § 4. This act shall take effect immediately.

            34                                   PART DD

            35     Section 1. The civil service law is amended by adding a new section
            36   215 to read as follows:
            37     § 215. Agency shop fee deductions. 1. Notwithstanding any other law to
            38   the contrary, any public employer, any employee organization, the comp-
            39   troller and the board, or any of their employees or agents, shall not be
            40   liable for, and shall have a complete defense to, any claims or actions
            41   under the laws of this state for requiring, deducting, receiving, or
            42   retaining agency shop fee deductions from public employees, and current
            43   or former public employees shall not have standing to pursue these
            44   claims or actions, if the fees were permitted or mandated at the time
            45   under the laws of this state then in force and paid, through payroll
            46   deduction or otherwise, prior to June twenty-seventh, two thousand eigh-
            47   teen.
            48     2. This section shall apply to claims and actions pending or filed on
            49   or after June twenty-seventh, two thousand eighteen.
            50     3. The enactment of this section shall not be interpreted to create
            51   the inference that any relief made unavailable by this section would
            52   otherwise be available.
            53     § 2. This act shall take effect immediately.




63 of 65                                                                                                              4/18/19, 5:27 AM
